Title: From George Washington to John Jay, 11 August 1779
From: Washington, George
To: Jay, John


        
          Sir
          West point August the 11 1779
        
        I had the honor some days ago to advise Your Excellency—that the Enemy had broke up their Camp at philips’s and retired below Kingsbridge. Since this I have used every means in my power to gain information of their designs and future operations, but as yet they remain intirely secret. It is certain, or at least the intelligence comes thro so many and such direct channels that it seems unquestionable, that they have been and are busily employed in repairing and strength[en]ing all the Works on the Island of New York. It would also appear from

the enquiries and declarations of Lord Cornwallis—according to the intelligence from James Yard transmitted to Congress by His Excellency Govr Reed, that his Lordship expected, Admiral Arbuthnot had arrived at New York with a considerable fleet and a large reinforcement of Troops when Yard left it. And from what I have heard, it was the expectation of the Officers captured at Stony point that there would be a large reinforct—and that Sir Henry Clinton’s operations would be offensive and pushed with great vigor. There are sundry other accounts agreeing with these One of very recent date from New York—and very particular—in which it is said a very large number of Troops is daily looked for and that the Enemy mean to make a vigorous and they hope—a decisive Campaign—As I have already observed—I have not been able to gain a satisfactory knowledge of their intentions—nor can I pretend to fix the extent of the reinforcement the Enemy may receive or what will be their system of Operation; their enquiries extend to our Magazines—our mode of supplies—the condition of the roads between New Windsor & Easton &ca &ca; but I will take the liberty to suggest that it will certainly be right in us, to prepare in the best and earliest manner that circumstances will admit of, for every and any contingency. Unhappily, it must be confessed that our Batallions in general are exceedingly deficient in their complement of Men—that many scarcely deserve the name—and I fear there is no good ground to hope that they will be on a more respectable footing—or at least in any reasonable time. Having as yet out of 2000 Recruits to be furnished by the State of Massachusetts recd only 875 from Connecticut not more than 20 and from other States few or none—except New York wch have joind that part of the Army undr M. Genl Sullivan. The only succour then that we can expect in case of exigency, must be derived from the Militia. From this view of things—I would humbly submit it to Congress—whether it may not be expedient for them to make an early requisition to the Several States—or at least to such of them, as may not be too remote from the most probable scene of Action, to take immediate measures for arranging their Militia—and putting them in a condition to reinforce the Army for such time and in such numbers as the exigency of Affairs may demand—and to point out the mode of application. This measure appears to me essential—for should the Enemy’s present force at York be augmented to any great degree by the arrival of fresh Troops—or should the whole they now have on the Continent, be drawn together, which agreable to some intelligence is to be done, in either case, without some previous arrangements on our part, the consequences at least might be very disagreable.
        But while I am suggesting the expediency of an Arrangement of

the Militia, by which early succour may be given to the Army, Other matters of equal moment and equally deserving attention presented themselves—and on which the proportion of aid from the Militia must in a great degree depend. These are the difficulties with which Supplies of flour are obtained in the first instance—and of getting it afterwards to the Army. From the several Accounts of a reinforcement expected by the Enemy—and other considerations⟨,⟩ I have been led in the course of a few days past to speak with the Quarter Master & Commissary General upon these subjects, as they concerned their respective Departments. The latter informed me that from the backwardness and reluctance of the Farmers to part with their Wheat or to have it manufactured into flour—he was much put to it to supply the Troops now in the field, without forming any Magazines; and the Former, that he was equally pushed to provide the means of transportation. Hence it seems, that unless some mode can be devised to encrease and facilitate the supplies of this Article—both in the purchase and the transportation, the consequences of calling in or not calling in aid from the Militia, will be almost equally bad. I mention these matters from duty and necessity & I am convinced, Congress will pursue every measure in their power that will remove the difficulties or contribute in the smallest degree to facilitate the supplies. If this cannot be effected—if the Farmers either withold their Wheat or refuse to part with it when manufactured into flour—and ⟨if⟩ some more substantial—easy—and Systematical mode to aid the transportation of necessaries to the Army, is not adopted more generally by the States than what commonly prevails—it really appears from the representation of those Two Gentlemen that we shall have much to apprehend and particularly so if the Operations on the part of the Enemy should be pushed with vigor.
      